Citation Nr: 1216807	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  08-19 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether a timely notice of disagreement has been received to a February 2009 rating decision with respect to the issue of an earlier effective date for special monthly compensation (SMC) based on the loss of use of a creative organ.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The  issue of a compensable rating for gastroparesis and the issues of whether new and material evidence was received to reopen the claim of entitlement to service connection for both posttraumatic stress disorder and hypertension have been raised by the record in April 2012, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The Veteran, who is the appellant, served on active duty from November 1966 to November 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision in January 2008 by a Regional Office (RO) of the Department of Veterans Affairs (VA) which denied entitlement to SMC based on the loss of use of a creative organ.  A notice of disagreement was received in March 2008, a statement of the case was issued in June 2008, and a substantive appeal was timely received in July 2008.  A rating decision in February 2009 granted SMC based on the loss of use of a creative organ effective February 3, 2009.  

In October 2009 the Veteran was scheduled for a Board hearing, however he failed to report for the hearing.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  The Board notes that the Virtual VA paperless claims processing system includes a rating decision in April 2010 which continued the 20 percent rating for diabetes mellitus and denied entitlement to a total disability rating based on individual unemployability.  

The issue of whether a timely notice of disagreement has been received to the February 2009 rating decision with respect to the issue of an earlier effective date for SMC based on the loss of use of a creative organ is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A rating decision on February 20, 2009 granted SMC based on the loss of use of a creative organ effective February 3, 2009.  Notice of this rating decision was sent on February 27, 2009.  A supplemental statement of the case in February 2009 denied SMC based on loss of use of a creative organ for the period from October 16, 2007 to February 3, 2009.  

In a brief received in April 2012, the Veteran's representative disagreed with the effective date for SMC for loss of use of a creative organ.  For the purposes of filing a notice of disagreement to initiate an appeal of any adverse action or determination by an agency of original jurisdiction, such notice must be made within one year of the date the Veteran was notified of the rating decision in question.  38 C.F.R. 
§ 20.302. 

In light of the April 2012 document of record which expressed disagreement with the effective date of February 3, 2009 assigned to the grant of SMC for loss of use of a creative organ in the rating decision in February 2009 and the laws and regulations pertaining to the filing of a notice of disagreement under 38 U.S.C.A. 
§ 7105, the Board must remand this issue to the RO for adjudication as to whether the notice of disagreement was timely.

Accordingly, the case is REMANDED for the following action:

The RO should properly develop and adjudicate the issue of whether a timely notice of disagreement has been received with respect to the issue of an effective date earlier than February 3, 2009 for SMC based on the loss of use of a creative organ.  If the RO determines that a timely notice of disagreement on this issue was filed, then the Veteran and his representative should be provided with a statement of the case as required by 38 U.S.C.A. 
§ 7105(d) as to this issue, with citations to the controlling law and regulations and afforded the opportunity to file a substantive appeal.  If the RO determines that a timely notice of disagreement on this issue was not filed, then the Veteran and his representative should be provided a written notice that addresses the timeliness issue and of his right to appeal the same in accordance with 38 U.S.C.A. § 7105.  The issue should be returned to the Board only if the Veteran has initiated and perfected an appeal by having filed a timely notice of disagreement, followed by a statement of the case, and a timely substantive appeal. 
   
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


